DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statements filed 6/23/2019 and 8/9/2019 have been considered by the Examiner.
Drawings
Figures 1-7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 1, line 9, the term “the cross-correlation” does not have antecedent basis. It is suggested that this term be amended to “a cross-correlation”.
In claim 1, line 11, the term “the spectral density” does not have antecedent basis. It is suggested that this term be amended to “a spectral density”.
In claim 2, line 5, the term “the conjugate” lacks antecedent basis. It is suggested that this term be amended to “a conjugate”.
In claim 3, line 6, the term “the time intervals” should be amended to “the n time intervals” in order to clarify antecedent basis.
In claim 5, line 11, the term “the cross-correlation” does not have antecedent basis. It is suggested that this term be amended to “a cross-correlation.
In claim 5, line 14, the term “the spectral density” does not have antecedent basis. It is suggested that this term be amended to “a spectral density”.
In claim 5, lines 14 and 15, the term “the n computed spectral-density values” should be amended to “the n determined spectral-density values” in order to clarify antecedent basis.
In claim 6, lines 9 and 10, the term “the time intervals ti” should be amended to “the n time intervals” in order to clarify antecedent basis.
In claim 9, the terms “allowing the steps of” are passive, thus not positively limiting the previously recited computer product and code. It is suggested that the terms “allowing the steps of” be amended to “configured to implement”.
Allowable Subject Matter
Claims 1-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


	The cited prior art closest in scope to the subject matter of claims 1-9 is disclosed by Beckner (7,170,440).
	With respect to claim 1, Beckner discloses: A method for processing a signal generated by a coherent lidar comprising a coherent source [ taught by figure 1 ], the method comprising steps of: generating a first beat signal and a second beat signal in a first detection assembly and a second detection assembly , respectively, each beat signal being generated by interference between a local-oscillator signal generated by the coherent source and a signal backscattered by a target illuminated by the lidar [ these limitations are met by the operation of local oscillators (132 and 134) in the context of figure 1 ], then digitizing these beat signals, for a plurality of n time intervals [ taught or suggested to a skilled artisan by the operation of analog-to-digital converters (136 and 138) ], determining n respective spectral-density values from a transform to the frequency domain of the cross-correlation between the first and second beat signals, determining an average value of the spectral density from said n spectral-density values [ Beckner discloses an FFT (144), thus transforming the signals to the frequency domain ] , determining target location information from the average value of said spectral density [ the output (148) provides range information ].
	Beckner does not teach or suggest determining n spectral-density values from a transform to the frequency domain of the cross-correlation between the first and second beat signals [emphasis added].
	None of the other art of record, when combined with Beckner, teaches determining n spectral-density values from a transform to the frequency domain of the cross-correlation between the first and second beat signals [emphasis added].
	 Claims 2-4 and 9 depend on claim 1.
	Claim 5 is allowable for the reasons applied claim 1 above because it also recites “…a processing unit configured to digitize the first and second beat signals, and configured to corresponding to a transform to the frequency domain of the cross-correlation between the first and second beat signals [emphasis added ]…”
	Claims 6-8 depend on claim 5.
				Other Examiner Cited Art
	Figure 1 of Brinkmeyer et al (EP2730947A1) teaches a conventional range detector.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/Primary Examiner, Art Unit 3645